Citation Nr: 0511016	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The appellant is the veteran's widow. The veteran served on 
active duty from December 1943 to October 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for the cause of veteran's death and eligibility to 
Dependents' Educational Assistance was not established.  In 
her July 1997 notice of disagreement, the appellant limited 
her appeal to the issue of service connection for the cause 
of the veteran's death.  Although the Ro issued a statement 
of the case that included the question of eligibility to 
Dependents' Educational Assistance, the appellant did not 
discuss this issue in her substantive appeal.  This issue is 
not properly on appeal before the Board and will not be 
discussed in this decision.  

On the March 1997 application for benefits, the appellant 
indicated that she wanted to pursue a claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits.  
Because this matter has not been adjudicated by the RO, it is 
referred to the RO for the appropriate development. 

In March 1999 and May 2004, the Board remanded the 
appellant's appeal to obtain additional development.  Upon 
completing the Board's remand requests and readjudicating the 
claim, the appeal remains denied.  The matter has been 
returned for appellate review.




FINDINGS OF FACT

1.  VA has made reasonable efforts to notify the appellant 
of, and to assist the appellant in, obtaining information and 
evidence necessary to substantiate her claim. 

2.  The veteran died in February 1997 as a result of cancer 
of an unclear origin. 

3.  Prior the veteran's demise, service connection was in 
effect for PTSD.  

4.  The veteran's cause of death is not related to service 
and his service-connected PTSD did not cause or substantially 
or materially contribute to cause or hasten his demise.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in, 
aggravated by, or related to active service, and the 
veteran's service-connected disability was not the principal 
or contributory cause of his death, nor did it hasten his 
demise.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1310, a surviving spouse of a qualifying 
veteran may be eligible for death compensation when service-
connected disabilities were the principal or contributory 
cause of the veteran's demise.  38 U.S.C.A. § 1310; Hilkert 
v. West, 12 Vet. App. 145 (1999); 38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3).

Service connection for the cause of the veteran's death may 
also result from a disability incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board initially notes that the evidence of record has 
been reviewed.  The evidence includes the veteran's VA 
hospital summary report dated from September 1969 to October 
1969, private medical reports dated in the 1970s and 1980s, a 
VA Mental Hygiene Clinic report dated in June 1985, and VA 
examination reports dated in December 1986 and January 1987, 
all generally showing treatment for PTSD and other nonrelated 
disabilities.  VA medical opinions dated in September 2000, 
May 2003, and April 2004, which maintain that the veteran's 
PTSD did not cause or contribute the cause the veteran's 
death are also of record. 

Also of record are private medical reports from T.H., M.D., 
dated from June 1992 to May 1997, showing treatment for 
multiple neurological disabilities including Parkinson's 
disease and diabetic peripheral neuropathy.  Included with 
those reports is a May 1997 statement, in which T.H., M.D. 
relates the veteran's PTSD to the cause of his death.  

In this appeal, the appellant claims that the veteran's 
service-connected PTSD was a contributory factor in his 
death.  She asserts that her contentions are supported by 
both the death certificate (which lists PTSD as an underlying 
cause of death) and the opinion of the veteran's private 
physician.  The competent medical evidence does not 
substantiate her assertions.  The probative and persuasive 
evidence does not show that the veteran's service-connected 
PTSD was the principal cause of death, that it contributed 
substantially or materially to cause the veteran's death, 
that it aided or lent assistance to produce death, or that it 
accelerated the veteran's demise.  38 C.F.R. § 3.312(c)(1)-
(3).  

With regard to the appellant's assertions, she is qualified 
to report any symptom or manifestation personally observed, 
but she is not shown to be qualified to render a diagnosis or 
to provide an etiological nexus between the veteran's cause 
of death and his service-connected PTSD or his period of 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
.  The Board does not doubt the sincereity of the 
appeallant's belief that there is a nexus, however, the 
statements of the appellant as to this connection is of no 
probative value.  

In this case, the Board is cognizant of the positive evidence 
of record.  At the time of the veteran's demise, service 
connection for PTSD, rated as 10 percent disabling, was in 
effect.  The veteran's February 1997 Certificate of Death 
shows that the immediate cause of death was cancer of an 
unknown origin and that the underlying causes of death were a 
liver abscess, Parkinsonism, and PTSD.  Additionally, in May 
1997, T.H., M.D., wrote that the veteran's death was related 
"in a large part to his longstanding post-traumatic stress 
disorder."  

Nonetheless, the Board finds that the evidence that is 
against the appellant's claim is more credible and of more 
probative value.  In September 2000, VA received a 
psychiatric medical opinion wherein the psychiatrist found 
that the veteran's PTSD had little contributory effects to 
the cause of his demise.  Further, in March 2003, two expert 
physicians stated that there was no evidence to support a 
cause and effect relationship between PTSD and cancer.  The 
physicians found that the veteran's PTSD was not the 
principal cause or a contributing cause to his death.  
Additionally, in August 2004, another psychiatrist, in 
effect, confirmed the findings of the two experts, and found 
that no additional opinions were needed.  Upon reviewing the 
September 2000, March 2003, and August 2004 opinions, the 
Board finds that they are of great probative value because 
they were based upon a review of the medical record, and are 
consistent with the objective evidence of record.  The 
medical evidence of record indicates that the veteran's PTSD 
was productive of no more than mild impairment and that it 
had remained static over the years.  Further, not one of 
those reports, except for the May 1997 medical opinion, 
relates the veteran's PTSD to his cancer.  There is also no 
clinical data of record demonstrating that the veteran's PTSD 
substantially or materially contributed to cause, aided or 
lent assistance to produce, or accelerated the veteran's 
death.  The Board points out that the opinion rendered in 
March 1997 does not indicate that the veteran's claims file 
had been reviewed, or that T.H., M.D., had treated the 
veteran for PTSD.  In March 2003, an expert physician noted 
that T.H., M.D., did not treat the veteran for PTSD.  As 
such, the probative and persuasive evidence weighs against 
the appellant's claim.

In this case, service connection on a direct basis is not 
warranted either.  The appellant has not provided any medical 
evidence which establishes a relationship between the causes 
of the veteran's death (cancer) and his military service.  
The service medical records are silent and the post-service 
medical evidence does not attribute the veteran's cancer to 
active service.  As such, service connection on this basis is 
not warranted.

In light of the foregoing, the preponderance of the evidence 
weighs against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appeal is denied.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The appellant and 
her representative have been notified of the information and 
medical or lay evidence needed to substantiate her claim.  By 
rating decision dated in July 1997, Statement of the Case 
dated in August 1997, Supplemental Statements of the Case 
dated in May 2000 and November 2004, and VA letter dated in 
May 2004, VA apprised her and her representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the May 2004 letter, VA told 
the appellant that to substantiate her claim she needed to 
provide medical evidence showing a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began during service.  
VA told the appellant that she should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told her 
that it would assist her with obtaining medical records, 
employment records, or records from other Federal agencies.  
Although the May 2004 letter was initially returned as 
undeliverable, the Board notes that the letter was resent and 
the appellant replied.  In her reply, the appellant noted 
that she had no additional evidence to submit, and all of the 
information was of record.  In January 2005, the appellant's 
representative also indicated that all necessary documents 
had been obtained.  The record also reflects that the Board's 
May 2004 remand was returned as undeliverable.  Regarding 
this matter, the Board notes that the appellant was afforded 
ample opportunity to submit additional information to support 
her claim by issuance of the May 2004 VCAA notice letter.  
Additionally, the appellant was apprised of the evidentiary 
and procedural development in her case via the November 2004 
SSOC.  As such, VA has fulfilled its duty to inform the 
appellant of the information and evidence needed to 
substantiate her claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the appellant.  VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with the 
veteran's active duty, reports of VA examinations and medical 
opinions and records dated from 1969 to 2004, and private 
medical reports dated from the 1970's to 1990's.  The Board 
notes that the February 1997 Certificate of Death indicates 
that the veteran died at the North Broward Medical Center, 
and that those reports are not of record.  Despite the 
foregoing, the Board finds that VA has fulfilled its duty to 
assist the appellant.  In March 1999, the Board remanded the 
appeal to obtain those reports, and pursuant to the Board's 
remand directives, that same month, VA asked the appellant 
and her representative to sign Release of Information forms 
so that it could obtain those reports.  While the appellant 
submitted several forms in response to VA's request, she did 
not submit any forms authorizing the release of information 
from the North Broward Medical Center.  In addition to the 
foregoing, subsequent authorization forms were mailed to the 
appellant and her representative in May 2004.  Neither the 
appellant nor her representative furnished medical release of 
information forms pertaining to those reports.  In fact, as 
indicated above, the appellant told VA that she had no 
additional evidence to submit.  The duty to assist is not 
always a one-way street.  If a claimant wishes help, he or 
she cannot passively wait for it in those circumstances where 
he or she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Given the foregoing, the Board finds 
that the RO has made reasonable attempts to assist the 
appellant.  

Additionally, in March 1999 and by VHA Opinion request in 
February 2003, the Board attempted to obtain a neurology 
medical opinion addressing whether the veteran's PTSD was 
either a principal or contributory cause of his death.  In 
response, J.H.S., M.D., noted that a neurologist was not 
available to review the case.  In May 2004, the Board sought 
an opinion as to whether a neurology opinion was necessary.  
In August 2004, after reviewing the claims file, a VA 
psychiatrist found that referral for a neurology opinion was 
not necessary.  Based on the foregoing development, the Board 
finds that the mandates of the March 1999 remand have been 
substantially complied with and that no additional action in 
this regard is warranted.  Stegall v. West, 11 Vet. App. 268 
(1998).  VA has met its duty to assist the appellant in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

In this case, the duty to notify and duty to assist the 
appellant have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


